Citation Nr: 0919074	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bipolar disorder.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS) and gastroesophageal reflux disorder (GERD), 
to include as secondary to a mental disorder.

7.  Entitlement to service connection for residuals of cold 
exposure.

8.  Evaluation of right scaphoid fracture, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had service from June 1987 to December 1987 and 
from April 1988 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest in service 
and is not attributable to service.

2.  A back disability was not manifest in service and is not 
attributable to service.

3.  The Veteran does not have bilateral hearing loss 
disability for VA compensation purposes.

4.  Tinnitus was not manifest in service or within one year 
after discharge, and is unrelated to the Veteran's service.

5.  Bipolar disorder is attributable to service.

6.  Neither IBS nor GERD was manifest in service and neither 
is attributable to service; neither is shown to have been 
caused or aggravated by a service-connected disability.

7.  The Veteran is not shown to have residuals of cold 
exposure.

8.  Residuals of right scaphoid fracture are manifested by 
pain and mild tenderness; there is no more than mild 
impairment.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service, 
and an organic disease of the nervous system may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Bipolar disorder was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  IBS and GERD were not incurred in or aggravated by 
service, and are not proximately due to a service-connected 
disability.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310  (2008).

7.  Residuals of cold exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of right scaphoid fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in October 2004 asked the Veteran for evidence 
showing that his claimed disabilities  had existed from 
service to the present.  The various types of evidence that 
might support the Veteran's claim were listed and discussed.  
The evidence of record was listed and the Veteran was told 
how VA would assist him.  This letter also discussed the 
evidence necessary to substantiate a claim of entitlement to 
service connection.

In May 2005, the Veteran was informed that attempts had been 
made to obtain identified private treatment records, but had 
been unsuccessful.

In June 2005. the Veteran was advised that the Houston VA 
Medical Center had been asked to schedule examinations.  He 
was instructed that without the examination his claim might 
be denied.  He was told that if he could not report for his 
examination he should contact the medical facility and 
arrange a more convenient place or time.

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned to his right arm 
disability following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

With respect to VA's duty to assist, VA treatment records 
have been associated with the claims file, and identified 
records were requested.  VA examinations of the Veteran's 
right arm disability and claimed bipolar disorder have been 
carried out, and the Board finds that they were adequate, in 
that they were conducted by  neutral, skilled providers who 
took a history from the Veteran and discussed the evidence of 
record as it related to the claimed disabilities.  The Board 
also notes that examinations were also scheduled regarding 
the Veteran's other claimed disabilities, but the Veteran 
failed to report for those examinations.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

38 C.F.R. § 3.655 (a) and (b) provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
Paragraph (b) provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In this case, the Veteran's appeal stems from his original 
compensation claim.  As such, 38 C.F.R. § 3.655(b) is for 
application.  Therefore, regarding those issues on appeal for 
which the Veteran failed to report for a VA examination, the 
Board is compelled to evaluate the claim on the existing 
record.  38 C.F.R. § 3.655(b).

	Service Connection

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the Veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

		Knees and Back

The Veteran maintains that his activities as an aircraft crew 
member, to include jumping seven feet from an airplane on a 
daily basis, caused back and knee problems.  

The Veteran's service treatment records are negative for any 
diagnosis or abnormal finding pertaining to his knees and 
back.  On air crew examination in November 1989, the Veteran 
denied trick knee and recurrent back pain.  His spine, lower 
extremities and other musculoskeletal were clinically normal.

On air crew examination in November 1989, the Veteran denied 
bone, joint or other deformity; arthritis, rheumatism, and 
bursitis; and bone joint or other deformity.  He also denied 
trick or locked knee and recurrent back pain.  His spine and 
other musculoskeletal, as well as his lower extremities, were 
normal.

In May 1992, the Veteran denied bone, joint or other 
deformity; arthritis, rheumatism, and bursitis; and bone 
joint or other deformity.  He also denied trick or locked 
knee and recurrent back pain.  Clinical examination revealed 
normal spine and lower extremities.

On physical examination in June 1993, the Veteran's spine and 
lower extremities were noted to be normal and he was returned 
to flying status.  At that time, the Veteran denied bone, 
joint or other deformity; arthritis, rheumatism, and 
bursitis; and bone joint or other deformity.  He also denied 
trick or locked knee and recurrent back pain.  

In June 1995, the Veteran denied bone, joint or other 
deformity; arthritis, rheumatism, and bursitis; and bone 
joint or other deformity.  He also denied trick or locked 
knee and recurrent back pain.  His spine and other 
musculoskeletal were normal, as were his lower extremities.

On separation examination in April 1998, the Veteran's spine 
and other musculoskeletal were normal, as were his lower 
extremities.  He endorsed recurrent back pain but denied 
trick or locked knee.  The examiner noted the Veteran's 
report of recurrent pain but indicted that it resolved with 
repositioning.  He concluded that it was not considered 
disabling.  No back disability is listed in the summary of 
defects and diagnoses.

A VA record dated in November 2001 indicates the Veteran's 
complaints of knee pain of five or six years' duration.  
Examination indicated that the Veteran's knees were stable.  
There was 1+ effusion of the right knee and no effusion of 
the left.  The assessment was questionable arthritis.

A December 2001 VA X-ray report indicates that the Veteran's 
right knee had small joint effusion.  The joint spaces 
appeared to be maintained.  There was no fracture or 
dislocation.

In May 2002 the Veteran complained of left knee pain.  He 
stated that he used to jump out of airplanes while working as 
maintenance technician.  He denied joint pain or swelling.  

An August 2003 VA nursing triage center assessment the 
Veteran complained of low back pain with spasms of three 
days' duration.  

VA treatment records indicate the Veteran's complaint of left 
knee pain in March 2004.  Physical examination revealed no 
tenderness, effusion, swelling, or erythema.  Range of motion 
was good.  The assessment was knee pain.  Rest and 
compression were recommended.

In March 2006, the Veteran stated that he would provide 
evidence supporting a nexus between service and his knee and 
back conditions.  To date, such evidence has not been 
received.

The Veteran was scheduled for a VA joints and spine 
examination in August 2006.  A report from the VA Medical 
Center reflects that he failed to report for that 
examination.

Review of the evidence pertaining to these claims has led the 
Board to conclude that service connection is not warranted.  
With respect to the claimed knee disability, the service 
treatment records are completely negative for any complaint, 
diagnosis, or abnormal finding pertaining to knee problems.  
The first evidence of complaints referable to the Veteran's 
knees dates to November 2001, although at that time, the 
Veteran reported knee pain of five or six years' duration.  
While the Veteran complained of recurrent back pain on 
separation examination in April 1998, his spine was found to 
be clinically normal and the examiner stated that the 
Veteran's reported back pain was not considered disabling.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current 
complaints, it does not contain reliable evidence which 
relates them to service.  The Board finds that the negative 
record during service, at service discharge, and for years 
following service is more probative than the Veteran's more 
recent statements regarding onset of these claimed 
disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  To the extent that he now reports that he had 
knee injuries during service, we find such report refuted by 
the contemporaneous record and not credible.

The RO determined that a VA examination was necessary to 
determine whether the Veteran was entitled to service 
connection for his claimed knee and back disabilities, as 
such entitlement was not supported by the evidence of record.  
Despite notification of the scheduled examination, the 
Veteran failed to appear.  In summary, the record does not 
contain evidence showing that the Veteran's current knee and 
back complaints are related to service.  

Moreover, the Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has a back disability that is due to disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the 
extent that there is an implied lay statement that the 
appellant has back pain, such does not establish that pain is 
due to underlying disease, injury or pathology.  See, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

In summary, the evidence does not support a finding that the 
Veteran's claimed knee and back disabilities are related to a 
disease or injury in service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Consequently, the benefits sought on appeal are denied.

		Bilateral Hearing Loss Disability and Tinnitus

The Veteran contends that working in the vicinity of jet 
engines has caused him to have difficulty hearing.



On examination for enlistment into the Army Reserves in 
December 1985, audiometric testing revealed the following 
puretone thresholds:





HERTZ




500
1000
2000
3000
4000

right
5
0
5
5
5

left
10
0
5
5
0


At that time, the Veteran denied ear trouble and hearing 
loss.


On Army Reserves examination in June 1987, audiometric 
testing revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
5
0
0
5
15

left
10
0
5
5
5



In May 1988, audiometric testing revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
15
5
10
5
10

left
15
5
10
10
10





Upon aircrew physical examination in November 1988, the 
Veteran denied hearing loss or ear trouble.  Audiometric 
testing revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
15
5
10
10
0

left
15
5
10
10
5



In November 1989, audiometric testing on annual examination 
revealed the following puretone thresholds:





HERTZ




500
1000
2000
3000
4000

right
10
5
5
10
5

left
10
5
10
10
15


The examiner concluded that the Veteran was qualified to 
perform all duties or his rate at sea and in the field.  At 
that time, the Veteran denied ear trouble and hearing loss.

Otitis externa was assessed in May 1990.

On aircrew examination in July 1990, the Veteran denied ear 
trouble and hearing loss.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
15
5
10
10
5

left
10
5
10
5
5



On flight physical examination in May 1992, audiometric 
testing revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
15
5
5
5
5

left
5
0
5
5
5


At that time, the Veteran denied ear trouble and hearing 
loss.

In June 1993, audiometric testing revealed the following 
puretone thresholds:





HERTZ




500
1000
2000
3000
4000

right
5
5
5
5
5

left
5
0
5
10
5


Valsalva was normal bilaterally.  The Veteran denied ear 
trouble and hearing loss.


On annual physical examination in June 1995, audiometric 
testing revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
10
5
0
0
0

left
10
0
5
10
10


The Veteran denied ear trouble and hearing loss.  


On separation examination in April 1998, audiometric testing 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
15
10
15
15
15

left
20
15
10
10
15


The Veteran endorsed ear, nose, or throat trouble.  In that 
regard, the examiner noted that the Veteran had frequent 
colds and seasonal allergic rhinitis.  The Veteran reported 
that he did not know whether he had hearing loss.

In March 2006 the Veteran requested an examination to 
determine whether his claimed hearing loss and tinnitus were 
related to service.  Such examination was scheduled for 
August 2006.  A report from the VA Medical Center reflects 
that the Veteran failed to report for that examination.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence regarding this issue is limited to hearing 
conservation data recorded during the Veteran's active 
service.  He failed, without explanation, to report for a VA 
examination scheduled in August 2006.  As it currently 
stands, the record does not show that the Veteran has hearing 
loss disability for VA compensation purposes.  The grant of 
service connection requires competent evidence to establish a 
diagnosis of the claimed disability.  Moreover, VA 
regulations require that hearing loss be reported at a 
certain level before it will be considered a disability.  In 
this case, the available evidence demonstrates that the 
Veteran does not have bilateral hearing loss disability.  In 
the absence of proof of a current disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  We also note that neither hearing loss nor 
hearing loss disability were clinically identified during 
service, thus it is established that chronic disability was 
not manifest at the time (in-service).   Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Accordingly, the claim for 
service connection for bilateral hearing loss disability is 
denied. 

The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert.

		Bipolar Disorder

The Veteran maintains that his currently diagnosed bipolar 
disorder is related to mental health concerns during service.

The Veteran's service treatment records indicate that on 
annual air crew examination in November 1989, the Veteran was 
psychiatrically normal.  He denied depression, frequent 
trouble sleeping, and nervous trouble.

In July 1990, the Veteran also denied depression, frequent 
trouble sleeping, and nervous trouble.  He was 
psychiatrically normal on examination.  

The report of a May 1992 flight physical examination notes 
the Veteran to be psychiatrically normal.  He denied frequent 
trouble sleeping, depression, and nervous trouble.  

A flight physical examination in June 1993 noted that the 
Veteran was psychiatrically normal.  At that time, he denied 
frequent trouble sleeping, depression, and nervous trouble.  

In June 1995, the Veteran was again found to be 
psychiatrically normal on examination.  He denied frequent 
trouble sleeping, depression, and nervous trouble.

In March 1996 he was assessed with an Axis I diagnosis of 
alcohol dependence.  He underwent inpatient substance abuse 
treatment in May 1996.  The discharge diagnosis was alcohol 
dependence.

A mental health treatment note dated in July 1997 indicates 
that the Veteran had been seen for depressive features over 
the previous six to eight months.  The Axis I diagnosis was 
alcohol dependence, resolved and major depression, single 
episode, moderate.  Major depressive disorder was assessed in 
a subsequent July 1997 encounter.  An August 1997 record 
indicates that the Veteran was prescribed Zoloft.  
Subsequently in August 1997 the Veteran's mood was noted to 
have improved.  He was advised to follow up in three to four 
weeks and continue his medication.  

On separation examination in April 1998, the Veteran endorsed 
frequent trouble sleeping and depression or excessive worry.  
He denied nervous trouble.  Clinical examination revealed 
that the Veteran was psychiatrically normal.

A VA mental health note dated in September 2002 reflects a 
diagnosis of depression not otherwise specified.  At the 
time, he reported that he had a history of mood swings for 
the past 4 months.  He had a similar episode of mood 
disturbance while in the military.

The Veteran underwent a VA psychiatric examination in July 
2005.  His history was reviewed.  The examiner noted that the 
Veteran had undergone substance abuse treatment for alcohol 
dependence in service.  He also noted that the Veteran was 
seen in 1997 for depression and was prescribed medication.  
The Veteran stated that at the time he was being seen for 
depression, he was experiencing violent mood swings.  He also 
reported experiencing euphoria but at other times feeling 
like a heavy weight was on him.  The examiner noted that the 
Veteran did not receive any mental health treatment until 
September 2002, when he sought treatment through VA.  He 
indicated that at that time, depression not otherwise 
specified was diagnosed.  Following mental status 
examination, the diagnosis was bipolar disorder not otherwise 
specified.  The examiner opined that bipolar disorder not 
otherwise specified seemed to be the appropriate diagnostic 
category for the Veteran's reported symptoms, while at the 
same time taking into account the Veteran's reported alcohol 
and cannabis use.  He noted that the substance use could be 
disrupting the Veteran's mood and creating some of the mood 
swings.  He also noted that the Veteran had reported some 
symptoms of attention deficit hyperactivity disorder as a 
child , which could also be impacting his functioning.  He 
concluded that bipolar disorder was less likely as not 
related to depression in service, as the current symptoms 
could be the result of the substance use or the reported 
attention and concentration issues.  

Having reviewed the record pertaining to this claim, the 
Board has determined that service connection is warranted.  
The Board acknowledges that the Veteran received 
psychological treatment in service and was prescribed 
medication for depression in 1997.  Although, he was 
determined to be psychiatrically normal on discharge in April 
1998, he continued to endorse psychiatric manifestations.  

Although, the July 2005 VA examiner concluded that while 
bipolar disorder seemed to the appropriate diagnostic 
category for the Veteran's reported symptoms, bipolar 
disorder was less likely than not related to service, he 
pointed out that the Veteran's current symptoms could be the 
result of reported substance abuse or attention and 
concentration issues.  We find the opinion to be 
unpersuasive.  In regard to a possible childhood problem, the 
opinion is completely lacking in reasoning and accord this 
part of the opinion no probative value.  To the extent that 
there was substance abuse during service, such was also 
documented during service.  More importantly, there was far 
more than an isolated report of psychiatric type 
manifestations during service.  The manifestations lasted 
months and continued after the in-service abuse resolved.  We 
also find that a diagnosis of major depression is not lightly 
given and that such diagnosis and medication were noted in 
the service records.  Lastly, when seen in 2002, this was not 
based upon an immediate post service event; rather, there 
were months of manifestations leading to the event and his 
report, for treatment purposes, that was similar to the in-
service events.

When all the evidence is considered, we find it unlikely that 
the current diagnosis is unrelated to the prolonged in-
service manifestations.  Service connection for bipolar 
disorder is granted.


		


IBS and GERD

The Veteran asserts that he has a gastrointestinal condition 
that is related to service.  Specifically, he argues that 
these claimed conditions are related in some way to surgery 
in service for an inguinal hernia.
		
The Veteran's service treatment records are silent for any 
diagnosis, complaint, or abnormal finding pertaining to IBS 
or GERD.  Numerous examinations throughout his service period 
reflect that he denied frequent indigestion and intestinal 
trouble, and that his abdomen and viscera were normal.  On 
discharge examination in April 1998, the Veteran again denied 
frequent indigestion and intestinal trouble.  His abdomen and 
viscera were clinically normal.

A report from the Houston VA Medical Center indicates that 
the Veteran failed to report for a gastrointestinal 
examination scheduled for August 2005.

An additional digestive conditions examination was scheduled 
in August 2006.  The VA Medical Center has indicated that the 
Veteran failed to report for that examination as well.

The Board has also concluded that service connection is not 
in order for IBS and GERD.  In summary, the Veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show that he currently has IBS or GERD.  
In this case, this appellant has not established that he is 
competent to establish the diagnosis or distinguish one 
digestive tract disorder from another or the cause of the 
manifestations.  Despite his argument that these claimed 
conditions are related to surgery for an inguinal hernia in 
service or a psychiatric disorder, there is no credible 
evidence that there are any residuals from the hernia surgery 
or any other cause.  The Veteran failed to report for his VA 
examination, preventing further fact finding.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer.  Absent evidence 
showing a current disability that is related to a disease or 
injury in service, this claim must be denied.  At this time, 
there are bare naked allegations that something is wrong and 
that something could be due to any number of causes.  Such 
allegations fall outside of even the most liberal reading of 
Jandreau/Buchanan.  As noted in Jandreau, whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Here, the vagueness of the 
evidence establishes an absence of competence and 
sufficiency.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert.  

		Residuals of Cold Exposure

The Veteran argues that he has residuals of cold exposure as 
the result of survival training conducted during March 1990.  
He states that the fingers on both hands go numb and are 
painful.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to cold exposure 
residuals.  There is no notation of cold injury in the 
Veteran's treatment records, and he did not complain about 
his hands during numerous periodic examinations.
		
In March 2006 the Veteran argued that following survival 
school, he had become extremely sensitive to cold weather.

A VA cold injury protocol examination was scheduled in August 
2006.  The Veteran failed to report.

The Board finds that service connection for residuals of cold 
injury must be denied.  In essence, the Veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show that he currently residuals of cold 
injury.   The Veteran failed to report for his VA 
examination, the results of which might have provided 
supportive evidence.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer.  Absent evidence showing a current 
disability that is related to a disease or injury in service, 
this claim must be denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert.  

        Evaluation of Scaphoid Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service treatment records reflect that the Veteran injured 
his wrist in a motorcycle accident.  Service connection was 
granted in a September 2005 rating decision, and a 10 percent 
evaluation was assigned.

On VA examination in July 2005, the Veteran was noted to be 
right handed.  He reported that he injured his wrist in 1991 
in a motorcycle accident.  He indicated that his pain was not 
very bad unless he performed pushing or pulling of 70 to 80 
pounds.  He denied weakness, stiffness, swelling, heat, 
redness, instability, giving way, and locking.  He denied 
regularly taking medication for pain.  He stated that during 
periods of flare-up he used Motrin.  He noted that his last 
flare was six months previously and that during flares he was 
unable to write, push, or pull any weight.  He stated that 
otherwise, his daily activities were not affected and that he 
could perform his job repairing computers.  Range of motion 
testing revealed active flexion to 40 degrees and active 
dorsiflexion to 50 degrees.  Radial deviation was 12 degrees 
and ulnar deviation was to 35 degrees.  The Veteran was 
mildly tender to palpation over the radial wrist.  There was 
no pain on motion, and there was no change in range of motion 
or joint function following repetitive use.  There was no 
edema, effusion, instability, weakness, redness, abnormal 
movement, or guarding of movement.  X-rays were noted to show 
no significant osseous, joint, or soft tissue abnormalities.  
The assessment was status post scaphoid fracture, healed.  
The examiner concluded that there was mild impairment.

A VA fractures and bone disease examination was scheduled in 
August 2006.  The Veteran failed to report for the scheduled 
examination.

Normal range of motion of the wrist includes dorsiflexion to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I.

The Veteran is in receipt of a 10 percent evaluation for 
limitation of the right wrist, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This is the maximum schedular rating 
under this diagnostic code.

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, a 30 percent 
disability evaluation is contemplated for ankylosis of the 
major wrist in 20 to 30 degrees of dorsiflexion.  A 40 
percent evaluation is warranted there is ankylosis in any 
other position except favorable.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the major 
wrist, in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. § 4.71(a), Diagnostic Code 5214.

Upon review of the evidence pertaining to this disability, 
the Board has concluded that the currently assigned 10 
percent evaluation is appropriate.  As noted, the Veteran is 
evaluated under the criteria for limited motion of the wrist.  
The evidence demonstrates that the Veteran retains 
significant range of motion of the right wrist, and that 
there is no ankylosis.  At the July 2005 examination, there 
was no pain on motion and no change in motion following 
repetitive use.  The current evaluation clearly contemplates 
the functional impairment reflected in the record.

The Board has considered the arguments set forth by the 
Veteran and his attorney concerning the severity of this 
disability.  Specifically, they argued in the March 2006 
substantive appeal that the Veteran experienced extremely 
limited flexibility following repeated use.  In response to 
those arguments, the RO scheduled the Veteran for an 
additional VA examination to determine the severity of this 
disability.  However, the record shows that the Veteran 
failed, without explanation, to report for the scheduled 
examination and the Board is left to rate this disability 
based on the evidence currently of record.  That evidence 
demonstrates that the Veteran's right wrist symptoms are 
contemplated by the currently assigned 10 percent evaluation 
and that a higher rating is not for application.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of symptoms required for a higher evaluation.  The 
appellant's own assertion of extremely limited flexibility 
has been considered.  However, the statement is remarkably 
lacking in specifics, to include degrees of motion and the 
true nature of functional impairment.  We find the clinical 
evidence contained in the file is far more probative than the 
appellant's self report of impairment.  Although a self 
report of impairment may be competent, the lack of 
specificity renders the report to be of little probative 
value.  When the lay record is compared with the medical 
evidence, there is no doubt as to the degree of disability.

The Board notes that the Veteran is competent to report that 
his disability is worse or more impaired than currently 
evaluated.  However, the more probative evidence consists of 
that prepared by neutral skilled professionals, and such 
evidence demonstrates that the currently assigned evaluation 
for residuals of a right scaphoid fracture is appropriate.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bipolar disorder is 
granted.

Entitlement to service connection for IBS and GERD is denied.

Entitlement to service connection for residuals of cold 
exposure is denied.

Entitlement to an evaluation in excess of 10 percent for 
right scaphoid fracture is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


